Exhibit 10.15

LIMITED GUARANTEE

LIMITED GUARANTEE dated as of May 15, 2013 (this “Limited Guarantee”), by ENCORE
CAPITAL GROUP, INC., a Delaware corporation (“Guarantor”) in favor of WELLS
FARGO BANK, N.A., a national banking association (“Wells Fargo Bank”).

WITNESSETH:

WHEREAS, PFS Financial 1, LLC, as a Borrower, the other Borrowers from time to
time party thereto (collectively with PFS Financial 1, LLC, the “Borrowers”),
PFS Finance Holdings, LLC, as borrower representative, and Wells Fargo Bank are
entering into a Tax Lien Loan and Security Agreement, dated as of the date
hereof (as may be amended, supplemented, restated or otherwise modified from
time to time, the “Loan Agreement”), pursuant to which Wells Fargo Bank has
agreed to make loans to the Borrowers secured by certain collateral described in
the Loan Agreement on the basis of, and in reliance upon, the representations,
warranties and covenants of the Borrowers contained in the Loan Agreement;

WHEREAS, Propel Financial Services, LLC (the “Servicer”) has agreed to service
the Tax Liens from time to time owned by the Borrowers pursuant to the Servicing
Agreement dated as of the date hereof (as may be amended, supplemented, restated
or otherwise modified from time to time, the “Servicing Agreement”); and

WHEREAS, Guarantor is, and will be, an indirect owner of all of the equity
interest of PFS Finance Holdings LLC, the sole owner of all of the equity
interest of the Borrowers, and is, and will be, receiving a direct or indirect
benefit from the Borrowers entering into the Loan Agreement; and

WHEREAS, Wells Fargo Bank will not enter into the Loan Agreement, nor provide
any advances pursuant thereto, unless the Guarantor has executed and delivered
this Limited Guarantee;

NOW, THEREFORE, in order to induce Wells Fargo Bank to enter into the Loan
Agreement and the other Transaction Documents, to make advances to the Borrowers
pursuant to the terms of the Loan Agreement, and in consideration thereof and
for other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Guarantor hereby agrees as follows:

1. Definitions. Unless otherwise defined herein, terms which are defined in the
Loan Agreement and used herein are so used as so defined. Whenever used herein,
unless the context otherwise requires, the following words and phrases shall
have the following meanings:

(a) Guaranteed Obligations: Shall mean:

(i) All of the Obligations, including without limitation all present and future
amounts, now or at any time or from time to time hereafter due or owing



--------------------------------------------------------------------------------

under or in connection with the Loan Agreement or any other Transaction
Document; provided, that, notwithstanding any other provision of the Limited
Guarantee the amount of the Guaranteed Obligations directly payable by the
Guarantor under this clause (i) shall not exceed, in the aggregate an amount
equal to fifteen percent (15%) of the outstanding Note Balance;

(ii) all losses, costs, expenses, damages, liabilities, claims or other
obligations incurred by the Lender (and costs of enforcement and collection)
arising out of or in connection with any of the following:

(A) any Covered Representation failing to be true and correct in all material
respects on the date such Covered Representation was made due to the fraud or
intentional misrepresentation of any Propel Entity,

(B) the material breach of any Covered Covenant due to the fraud or intentional
misconduct of any Propel Entity, or any Person directed by any Propel Entity,
which breach remains uncured beyond any applicable cure period therefore in the
Loan Agreement or Guaranty and Security Agreement, as applicable,

(C) the failure of the Borrower or the Borrower Representative to comply with
the Special Purpose Entity Covenants (other than clause (i) of the Special
Purpose Entity Covenants) in any material respect,

(D) the failure of any Borrower, the Borrower Representative or the Servicer to
deliver or cause to be delivered any Collections or proceeds of the Tax Liens to
the Collection Account in accordance with the Transaction Documents, and

(E) any indebtedness or other obligation (whether contingent or otherwise)
incurred, or entered into, by any Borrower which is a series limited liability
company prior to the Closing Date or the date such a Borrower became a party to
the Transaction Documents pursuant to a Joinder Agreement, as applicable.

(iii) All of the Obligations, including without limitation all present and
future amounts, now or at any time or from time to time hereafter due or owing
under or in connection with the Loan Agreement or any other Transaction Document
upon any Propel Entity initiating or consenting to the filing of a voluntary
petition by any Borrower or the Borrower Representative under any chapter of the
Bankruptcy Code, or seeking relief for any Borrower or the Borrower
Representative under any Insolvency Laws or the appointment of a trustee,
receiver, conservator or liquidator for all or any part of any Borrower’s or the
Borrower Representative’s properties and/or assets.



--------------------------------------------------------------------------------

(b) Covered Covenant: Each of Section 6.1(d) and 6.1(i) of the Loan Agreement
and Section 3(c) of the Guaranty and Security Agreement.

(c) Covered Representation: Each of Section 5.1(a), 5.1(f), 5.1(g) and 5.1(l) of
the Loan Agreement and Section 3(b) of the Guaranty and Security Agreement.

(d) Propel Entity: Each Borrower, PFS Finance Holdings, LLC, the Servicer and
the Guarantor.

2. Limited Guarantee.

(a) The Guarantor hereby unconditionally and irrevocably guarantees to the
Lender the due and punctual payment of all of the Guaranteed Obligations
(whether at the stated maturity, by acceleration or otherwise).

(b) The Guarantor shall make payment of the Guaranteed Obligations and other
amounts payable by the Guarantor hereunder promptly upon written demand therefor
(and in any event within five (5) Business Days), in compliance with this
Limited Guarantee. Wells Fargo Bank shall not be required to seek payment or
performance from any Borrower or any other person or entity or to seek recourse
to any collateral at any time securing any of Obligations, prior to demanding
payment of the Guaranteed Obligations from the Guarantor.

3. Continuing Guarantee. This Limited Guarantee is a continuing guaranty of the
Guaranteed Obligations for the duration of the term of the Loan Agreement and
any renewals or extensions thereof. Payments to be made by Guarantor hereunder
may be required by Wells Fargo Bank on any number of occasions as provided in
this Limited Guarantee. Payment by Guarantor shall be made to Wells Fargo Bank
at Wells Fargo Bank’s office on written demand as Guaranteed Obligations become
due. In connection with any Borrower becoming party to the Loan Agreement after
the date hereof pursuant to a Joinder Agreement, the Guarantor shall authorize,
execute and deliver all such supplements, confirmations and amendments hereto,
and will take such other actions as may be deemed reasonably necessary by the
Lender to carry out more effectively the purposes hereof.

4. Costs of Enforcement. The Guarantor shall pay to Wells Fargo Bank forthwith
upon demand, all reasonable and documented costs and expenses (including court
costs and legal expenses) incurred or expended by Wells Fargo Bank in enforcing
its rights under this Limited Guarantee.

5. Waiver of Right of Subrogation. Notwithstanding any payment or payments made
by the Guarantor hereunder, Guarantor will not exercise any rights of Wells
Fargo Bank against any Borrower by way of contribution, subrogation,
reimbursement or indemnity, or shall have any right of recourse to any assets or
property of any Borrower held for the payment and performance of its Guaranteed
Obligations, until such time as all Guaranteed Obligations of such Borrower to
Wells Fargo Bank are paid in full in cash and the Loan Agreement is irrevocably
terminated. If any amount shall nevertheless be paid to the Guarantor, such
amount shall be held



--------------------------------------------------------------------------------

in trust for the benefit of Wells Fargo Bank and shall forthwith be paid to
Wells Fargo Bank to be credited and applied to the Guaranteed Obligations,
whether matured or not matured. The provisions of this Section 5 shall survive
termination of this Limited Guarantee.

6. Right of Set-off. Subject to the limitations set forth in Section 2, an
addition to any rights now or hereafter granted under the Transaction Documents,
Requirements of Law or otherwise, Guarantor hereby grants to Lender and each
Indemnified Person a right of set-off upon any and all deposits (general,
specified, special, time, demand, provisional or final) and credits, claims or
indebtedness of Guarantor at any time existing, and any obligation owed by
Lender or any Affiliate of Lender to Guarantor and to set–off against any
Guaranteed Obligations or indebtedness owed by Guarantor and any indebtedness
owed by Lender or any Affiliate of Lender to Guarantor, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, whether or not
arising under the Transaction Documents and irrespective of the currency, place
of payment or booking office of the amount or obligation and in each case at any
time held or owing by Lender, any Affiliate of Lender or any Indemnified Person
to or for the credit of any Guarantor, without prejudice to Lender’s right to
recover any deficiency. Each of Lender, each Affiliate of Lender and each
Indemnified Person is hereby authorized upon any amount becoming due and payable
by Guarantor to Lender or any Indemnified Person under the Guaranteed
Obligations, without notice to Guarantor, any such notice being expressly waived
by Guarantor to the extent permitted by any Requirements of Law, to set–off,
appropriate, apply and enforce such right of set–off against any and all items
hereinabove referred to against any amounts owing to Lender or any Indemnified
Person by Guarantor under the Guaranteed Obligations, irrespective of whether
Lender, any Affiliate of Lender or any Indemnified Person shall have made any
demand under the Transaction Documents and regardless of any other collateral
securing such amounts, and in all cases without waiver or prejudice of Lender’s
rights to recover a deficiency. ANY AND ALL RIGHTS TO REQUIRE LENDER OR OTHER
INDEMNIFIED PERSONS TO EXERCISE THEIR RIGHTS OR REMEDIES WITH RESPECT TO THE TAX
LIENS OR OTHER INDEMNIFIED PERSONS UNDER THE TRANSACTION DOCUMENTS, PRIOR TO
EXERCISING THE FOREGOING RIGHT OF SET–OFF, ARE HEREBY KNOWINGLY, VOLUNTARILY AND
IRREVOCABLY WAIVED BY GUARANTOR.

Lender or any Indemnified Person shall promptly notify Guarantor after any such
set–off and application made by Lender or such Indemnified Person, provided that
the failure to give such notice shall not affect the validity of such set–off
and application. If an amount or obligation is unascertained, Lender may in a
commercially reasonable manner acting in good faith estimate that obligation and
set-off in respect of the estimate, subject to the relevant Person accounting to
the other Person when the amount or obligation is ascertained. This Section 6
shall be without prejudice and in addition to any right of set-off, combination
of accounts, Lien or other rights to which any Person is at any time otherwise
entitled.



--------------------------------------------------------------------------------

7. Representations and Warranties; Covenants.

(a) Guarantor hereby makes each of the representations and warranties made by it
under the Senior Credit Agreement for the benefit of the Lender as if each such
representation and warranty was set forth herein, mutatis mutandis.

(b) Guarantor hereby makes each of the covenants and agreements made by it under
the Senior Credit Agreement for the benefit of the Lender as if each such
covenant and agreement was set forth herein, mutatis mutandis.

(c) Guarantor hereby covenants and agrees that each of the covenants in Sections
6.1, 6.2 and 6.3 of the Senior Credit Agreement shall be true at all times.

8. Event of Default; Remedies.

(a) Any failure by the Guarantor to observe or perform in any material respect
any covenant of the Guarantor under this Limited Guarantee, or any breach by the
Guarantor of any representation and warranty of the Guarantor exists under this
Limited Guarantee which continues unremedied for five (5) Business Days after
the earlier of receipt by the Guarantor of notice of such failure or such breach
(as applicable) from the Lender or knowledge of such failure or breach by the
Guarantor, shall constitute a “Guaranty Default” and an Event of Default under
the Loan Agreement.

(b) Upon the occurrence of Event of Default under the Loan Agreement or a
Guaranty Default, the Lender shall be entitled to enforce its rights and
remedies against the Guarantor as provided in this Limited Guarantee.

9. Other Waivers. Guarantor hereby assents, to the extent permitted by law, to
all the terms and conditions of the Guaranteed Obligations and waives:
(a) notice of acceptance of this Limited Guarantee and all notice of the
creation, extension or accrual of any Guaranteed Obligations; (b) presentment,
demand for payment, notice of dishonor and protest; (c) notice of any other
nature whatsoever; (d) any requirement of diligence or promptness on the part of
Wells Fargo Bank in the enforcement of any of its rights under the provisions of
any of the Transaction Documents; (e) any requirement that Wells Fargo Bank take
any action whatsoever against any Borrower or any other party or file any claim
in the event of the bankruptcy of any Borrower; or (f) failure of Wells Fargo
Bank to protect, preserve or resort to any Collateral. The waivers set forth in
this section shall be effective notwithstanding the fact that any Borrower
ceases to exist by reason of its liquidation, merger, consolidation or
otherwise.

10. Consent. Guarantor hereby consents that from time to time, and without
further notice to or consent of Guarantor, Wells Fargo Bank may take any or all
of the following actions without affecting the liability of Guarantor:
(a) extend, renew, modify, compromise, settle or release the Guaranteed
Obligations; (b) release or compromise any liability of any party or parties
with respect to the Guaranteed Obligations; (c) release its security interest in
the Collateral or exchange, surrender or otherwise deal with the Collateral as
Wells Fargo Bank may determine; or (d) exercise or refrain from exercising any
right or remedy of Wells Fargo Bank.



--------------------------------------------------------------------------------

11. Obligations of Guarantor Unconditional; Termination. The obligations of
Guarantor under this Limited Guarantee shall be absolute and unconditional,
irrespective of the validity, regularity or enforceability of any Guarantor
Obligation or any instrument or agreement evidencing the same or relating
thereto or any other circumstance that might otherwise constitute a defense
available to, or a discharge of, Guarantor. The obligations of Guarantor
hereunder shall be absolute and unconditional under any and all circumstances
and shall not be discharged except by complete payment or performance of the
Guaranteed Obligations and the liabilities of Guarantor hereunder and shall be
joint and several with the obligations of any other party to a guarantee given
to Wells Fargo Bank on behalf of the Borrowers. This Limited Guarantee and the
obligations of Guarantor hereunder shall terminate on the Facility Termination
Date; provided, however, that this Limited Guarantee shall be reinstated if any
such payment or performance is rescinded, invalidated, declared to be fraudulent
or preferential or otherwise required to be restored or returned by Wells Fargo
Bank for any reason, including without limitation by reason of the insolvency,
bankruptcy or reorganization of any Borrower, the Servicer, the Guarantor or any
other Person.

12. Notices. All notices and other communications hereunder shall be deemed
given when delivered or deposited in the mails, first class postage prepaid
(provided, however, that notices given by telegram, telex or telefax shall be
deemed given when dispatched) and if to a party hereto addressed as set forth
beneath its name at the foot hereof unless a party shall give notice of a
different address or telefax number in the manner provided herein.

13. Survival of Limited Guarantee. This Limited Guarantee shall inure to the
benefit of, and be binding upon, the Guarantor and Wells Fargo Bank and their
respective heirs, executors, administrators, successors and assigns, including
any subsequent holder or holders of any Guaranteed Obligations, and the term
“Wells Fargo Bank” shall include any such holder or holders whenever the context
permits.

14. Independent Obligation. Wells Fargo Bank may proceed against the Guarantor
under this Limited Guarantee without first proceeding against any Borrower or
the Servicer, against any other surety or any other person or any security held
by Wells Fargo Bank and without pursuing any other remedy.

15. Severability. If any provision of this Limited Guarantee is deemed to be
invalid or unenforceable or is prohibited by the laws of the state or
jurisdiction where it is to be performed, this Limited Guarantee shall be
considered divisible as to such provision and such provision shall be
inoperative in such state or jurisdiction. The remaining provisions of this
Limited Guarantee shall be valid and binding and shall remain in full force and
effect as though such provision was not included.

16. Entire Agreement; Amendments. This Limited Guarantee represents the entire
agreement of the Guarantor with regard to the matters addressed herein and
therein and all prior agreements are superseded hereby. This Limited Guarantee
may be amended only by a written instrument executed and delivered by the
Guarantor and acknowledged and consented to by Wells Fargo Bank.



--------------------------------------------------------------------------------

17. Facsimile Signature. This Limited Guarantee may be executed in any number of
counterparts, including facsimile counterparts, each of which shall be deemed an
original instrument, but all of which together shall constitute but one and the
same instrument.

18. CONSENT TO JURISDICTION. THE GUARANTOR IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY NEW YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN,
THE CITY OF NEW YORK OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS LIMITED GUARANTEE. THE GUARANTOR IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH SUIT ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. THE GUARANTOR AGREES
THAT A FINAL JUDGMENT IN ANY SUCH SUIT ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT, AFTER ALL APPROPRIATE APPEALS, SHALL BE CONCLUSIVE AND BINDING UPON IT.

19. GOVERNING LAW. THIS LIMITED GUARANTEE AND ANY CLAIM WITH RESPECT HERETO
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK (WITHOUT REFERENCE TO ITS CONFLICT OF LAWS PROVISIONS (OTHER THAN
§§5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW)).

20. JURY TRIAL WAIVER. HEREBY WAIVES ANY AND ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING ARISING OUT OF THIS LIMITED GUARANTEE.

21. VENUE. THE GUARANTOR HEREBY AGREES TO THE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK, LOCATED IN THE BOROUGH OF MANHATTAN AND THE FEDERAL COURTS
LOCATED WITHIN THE STATE OF NEW YORK IN THE BOROUGH OF MANHATTAN.

THE GUARANTOR HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS, AND ANY
OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY OF THE
AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE
RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

22. Subordination. The Lender hereby acknowledges and agrees that the rights of
the Lender under this Limited Guarantee shall be subordinate to the rights of
the lenders under the Senior Credit Agreement.



--------------------------------------------------------------------------------

23. No Security Interest. Notwithstanding anything to the contrary herein, no
provision of this Limited Guarantee shall be effective to create a charge or
other security interest and the obligations of the Guarantor hereunder shall be
unsecured obligations of the Guarantor.

[Remainder of page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has executed this Limited Guarantee as of the
date first above written.

 

ENCORE CAPITAL GROUP, INC. By:  

/s/ J. Brandon Black

Name:   J. Brandon Black Title:   Chief Executive Officer

ACKNOWLEDGED AND AGREED:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender

 

By:  

/s/ John Rhea

Name:   John Rhea Title:   Director

Propel – Limited Guarantee